Citation Nr: 1707663	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from March 1969 to December 1970 and in the Naval Reserves from December 1970 to February 1974.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2008 rating decision in which the Department of Veteran Affairs (VA) Phoenix Arizona, Regional Office (RO) denied entitlement to service connection for PTSD.  In October 2012, the Board remanded the claim for further development.  In February 2015, the Board denied the claim for entitlement to service connection for PTSD and remanded entitlement to service connection for major depressive disorder (MDD).  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In an April 2016 memorandum decision, the Court found that the Board failed to provide adequate reasons and bases for the February 2015 decision.  The claim was remanded to the Board for further development.

The Veteran testified before the Board at a personal hearing conducted at the RO June 2011.  A transcript of this proceeding has been included in the claims file.  In April 2016, the Veteran was notified by letter that the Veterans Law Judge who had conducted the June 2011 hearing was currently unavailable to participate in a decision in his appeal.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2016).  The Veteran indicated that he did not wish to appear at another hearing and wanted the case considered on the evidence of record.  Therefore, the Board will proceed to consider the Veteran's case on the evidence of record.  

In December 2016, the Veteran submitted additional evidence in the form of additional private medical records.  However, in a December 2016 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record. See 38 C.F.R. § 20.1304 (2016).

The Board notes that the Veteran has been diagnosed with numerous psychiatric disorders over the years, including PTSD and major depressive disorder.  It is unclear from the record as to which symptoms are attributable to which diagnosis.  As such, the Board will consider all of the symptomatology contained in the evidence and will consider the claim as one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).


FINDING OF FACT

The evidence shows that the Veteran has a diagnosis of an acquired psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, and anxiety, that is based on reported in-service stressors consistent with the circumstances, conditions, and hardships of his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110 ,1111, 5103 (West 2014); 38 C.F.R. §§ 3.303 , 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125 (2016).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that in August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Veteran's claim does not meet this provisions of this interim rule.  Therefore the applicable DSM-IV criterion applies.  Given that the May 2015 VA examination used the DSM-V criteria, the Board will not consider it in its analysis.

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD and major depressive disorder due to his military service.  Specifically, the Veteran has asserted that his psychiatric disabilities are due to multiple stressful events.  The Veteran was a sonar technician with approximately one month of service aboard a diesel-electric submarine and the remainder of active duty aboard a destroyer.  He reported that in June or July 1970 he was aboard the destroyer when the ship lost power for several hours while underway in an exercise and that he feared a collision might occur.  He reported that at some time between June and August 1970, he was aboard the destroyer underway near Southern California and was fearful that his ship would capsize in a storm.  In a July 2009 RO hearing, the Veteran reported another event that occurred during his very short tour of duty on the submarine.  He reported that the submarine came under accidental depth charge attack during an exercise near Hawaii.  The Veteran has also reported killing Vietnamese sailors with a 50-caliber machine gun, and engaging in potentially deadly exchanges with Soviet submarines during the Cold War.

Turning to the evidence of record, the Veteran's service treatment records show no evidence of a diagnosis of psychiatric disorder during service.  The Board notes that the Veteran non-volunteered for submarine duty following thirty-one days of duty.  In lay statements, the Veteran has contended that this request for transfer was due to the claimed in-service stressor of being accidentally depth charged while aboard the submarine.

A private treatment record from April 2002 showed the Veteran reported that from 1998 to 1999 he was under the care of a psychiatrist and was going to counseling in Illinois following a suicide attempt.  The Veteran also reported that prior to this treatment he received psychiatric medications from a primary care physican from 1984 to 1999.  The documented history of this record did not reflect a claimed in-service stressor. 

A September 2003 private medical record states the Veteran has a diagnosis of major depressive disorder (MDD), personality disorder and anxiety disorder with some aspects of PTSD.  This record does not specify an in-service stressor for the diagnosed disorders.

An April 2007 private medical opinion stated that the Veteran had been receiving ongoing treatment for MDD, which is characterized by anxiety, agitation, and depression, and PTSD, which is characterized by isolation, crying spells, and flashbacks. While the opinion noted that the PTSD may manifest itself later in life well after the traumatic event, this record does not reflect a description of such an in-service occurrence.

A March 2010 correspondence from a representative of The National Archive and Records Administration detailed a search of deck logs of the submarine and the destroyer during the months in 1969 and 1970.  The representative could not locate any references to the Veteran's submarine being depth charged during October or November of 1969, the time period of the Veteran's first claimed in-service stressor.  The representative also could not locate any references to the Veteran's ship losing power around the June 1970 time period of the Veteran's second claimed in-service stressor.  Finally, the representative stated that there was no record of references to storm damage to the Veteran's ship during August 1970, the time period for the Veteran's third claimed in-service stressor.  The representative also noted that the deck logs of the 1960s and 1970s no longer include a columnar page like those of the 1940s and 1950s where weather conditions and position were recorded.

A December 2012 VA examination stated that the Veteran has a diagnosis of PTSD that conforms to DSM-IV criteria based on the evaluation.  During the December 2012 VA examination, the Veteran reported two stressors: being aboard a ship that nearly rolled as it had troubles maneuvering the waters during a storm and a period of power failure aboard ship which caused fear that the ship would collide with another ship.  The examiner performed an evaluation as well as reviewed the Veteran's claim file.  This examination described several symptoms of PTSD, including depressed mood, anxiety, and chronic sleep impairment.  The examiner concluded that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner opined that, if verified, these experiences could be etiologically linked to a PTSD condition.  The examiner also stated that neither of these stressors involve fears of hostile military or terrorist activities, but instead involved threats about sea due to weather and mechanical problems. 

The Veteran also submitted a December 2016 private medical opinion which diagnosed the Veteran with PTSD and MDD.  In this examination, the Veteran reported in-service stressors which include the following: accidental depth charge of the Veteran's submarine during training exerises which caused the Veteran to be terrified of the submarine sinking, firing a 50-caliber machine gun from the deck of his ship at Vietnamese boats chasing U.S. soldiers off the coast of Vietnam, life-threatening stand-offs with Soviet submarines, power outages on the ship, and his ship almost capsizing.  The examiner concluded that it was at least as likely as not that the Veteran's PTSD and depression have significantly impaired his social and occupational functioning with deficiencies in most areas, such as work, family relations, judgment, thinking and mood since at least 2007.  The examiner also concluded that it was at least as likely as not that the Veteran's symptoms and resulting limitations from each specific diagnosis overlap and cannot be separated.

In regards to the first element, the probative evidence of record suggests that the Veteran has a current diagnosis of an acquired psychiatric disorder. VA and private treatment records dated from April 2002 to December 2016 show that the Veteran received intermittent treatment for various psychiatric disorders.  Therefore, the first element for service connection has been met.

Turning to the second element, the Board finds that there is credible supporting evidence that the claimed in-service stressor occurred.  The Board notes that, the Veteran reported many in-service incidents over course of the adjudication of this issue.  Several of these instances, however, are inconsistent with the evidence of record of service locations and periods of service.  Therefore, the Board will focus on those reported in the 2012 VA examination which are consistent with the Veteran's time in service.

A March 2010 correspondence from a representative of The National Archive and Records Administration reported that a search of deck logs of the submarine and the destroyer during the months in 1969 and 1970 cited by the Veteran failed to identify any storms, loss of power, or an accidental depth charge attack.  This record correspondence also notes that though there was no record of damage to the ship from the storm that the Veteran reported, the deck logs of the 1960s and 1970s no longer include a columnar page like those of the 1940s and 1950s where weather conditions and position were recorded.  This suggests that the storm the Veteran reported could have occured, and it would not have been recorded in the archived record.  Moreover, the described in-service occurrences involved relatively routine events that would not be expected to appear in deck logs.  The Board thus finds that the near capsizing of the Veteran's ship and the loss of power while the Veteran was aboard ship are consistent with the conditionsand cirumstances of the Veteran's service.  Furthermore, the service personnel records show that the Veteran declared himself a non-volunteer after only thirty-one days.  While the record itself does not reflect the reason for the transfer other than that the Veteran was "environmentally unadaptable" for submarine duty,  it does reflect corroborative evidence of the Veteran's lay statement that he voluntarily transferred following the trauma of these in-service stressors.  Therefore, the Board finds that there is evidence to support the in-service stressors occurred.

Turning to the next element, the Board finds that there is a link, established by medical evidence, between current symptoms and an in-service stressor.  The January 2008 RO denial of entitlement to service connection for PTSD stated that there is no link, established by objective medical evidence, between current symptoms and any in-service stressor.  Because prior medical records did not adequately assess whether there was a link between current symptoms and an in-service stressor, the Veteran was afforded a VA examination to determine whether a link could be established.  The Board has weighed the examinations after this remand, which specify the claimed in-service stressors from which a link could be established.

In the December 2012 VA examination, the examiner performed an evaluation as well as reviewed the Veteran's claim file.  The examiner concluded that if verified, the Veteran's claimed in-service incidents could be etiologically linked to a PTSD condition. The examiner stated that neither of these stressors involve fears of hostile military or terrorist activities, but instead involved threats about sea due to weather and mechanical problems.  The Board finds this medical opinion has adequate reasons and bases to explain the conclusion reached.  Thus, the Board finds this medical opinion to be of high probative value.

The Veteran underwent a private evaluation in December 2016.  The examiner gave a very detailed opinion based on the information provided in the Veteran's prior psychiatric evaluations, the Veteran's lay statements regarding his in-service stressors, and personal evaluation of the Veteran.  The examiner gave significant weight to Veteran's lay statements about killing Vietnamese sailors with a 50-caliber machine gun, and engaging in potentially deadly exchanges with Soviet submarines during the Cold War.  However, there is no evidence of record that verifies that the Veteran ever served in Vietnam,or engaged in exchanges with potentially hostile submarines.  Because this medical opinion relied on inaccurate facts, the Board assigns it low probative weight.

In considering these medical opinions, the Board finds that the December 2012 VA examination establishes that a link exists between the current psychiatric disorder and the claimed in-service stressors.  As the VA examination points out, these claimed in-service stressors involved threats about sea due to weather and mechanical problems, which would adequately support a diagnosis of PTSD.  Moreover, although the December 2016 private medical examination is of lower probative weight, the findings regarding these particular incidents align with the cumulative evidence of the record that corrobates a nexus between the Veteran's acquired psychiatric disorder and claimed in-service stressors.  Therefore, the third element of service connection has been met.

Having met the elements of service connection, the Board concludes that the Veteran's psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, and other inseparable psychiatric disorders, was due to incidents that occurred in service.  Accordingly, the appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


